LIVINGSTON, Chief Justice.
^George E. Blauvelt filed a petition in this Court for writ of mandamus ordering the Jtfdge of the 17th Judicial Circuit, Sumter County, Alabama, to set down and hear a .petition for writ of error coram nobis filed him in the Circuit Court of Sumter County, Alabama, on April 22, 1964.
The petition for writ of mandamus was filed in this Court on June 19, 1964. The Attorney General for the State of Alabama has filed a motion to strike.
The petition for writ of error coram nobis was the second such petition filed by Blauvelt. The first petition for writ of error coram nobis was heard and denied in thg trial court on September 19, 1963, and the petitioner appealed to this Court. The judgment denying the coram nobis petition was affirmed in this Court on June 25, 1964, with a recitation of all the facts in the case. Blauvelt v. State, 166 So.2d 399.1 We see no point in reiterating those facts here. For aught appearing, they are the same in both petitions.
The state’s motion to strike the petition is/due to be, and is, granted.
LAWSON, GOODWYN and MERRILL, JJ., concur.

. 276 Ala. 671.